PER CURIAM.
Russell appeals from a restitution order. We find no abuse of discretion in the court’s decision to order $10,000 as restitution to replace stolen aluminum screened enclosures. Bernard v. State, 859 So.2d 560, 562 (Fla. 5th DCA 2003).
However, as the state properly concedes, the trial court erred in awarding $2,928.60 as restitution for stolen copper tubing and accompanying damage to air conditioning equipment. These alleged losses were not encompassed within the charges filed against Russell. Noland v. State, 734 So.2d 464 (Fla. 5th DCA 1999).
AFFIRMED in part; REVERSED in part; REMANDED with instructions to reduce appellant’s restitution obligation to $10,000.
PLEUS, C.J. and SAWAYA and EVANDER, JJ., concur.